At the outset, it is my pleasure to warmly congratulate the President and his friendly country, the Kingdom of Denmark, on his election as President of the General Assembly at its seventieth session. I wish him sustained success in directing the work of the General Assembly and in bolstering the role that the Assembly plays in addressing the challenges that the world and the international community as a whole face today. I also wish to express my appreciation to his predecessor, His Excellency Mr. Sam Kutesa, President of the General Assembly at the sixty-ninth session, for all his efforts in conducting the business of that session and for his concrete initiatives aimed at attaining our common goals.
I would also like to express my deep appreciation for the hard work of Secretary-General Ban Ki-moon, who spares no effort to improve the effectiveness of the Organization in the face of the increasingly complex problems and crises in the world. I commend his comprehensive annual report on the work of the Organization (A/70/1) and the important steps that he has taken to address the numerous challenges on issues, including sustainable development, climate change, conflicts, humanitarian disasters and the refugee crisis, in addition to the deadly diseases, poverty and hunger in many developing countries.
At this juncture, I wish to totally submit myself to the will of Allah and express our heartfelt condolences to the Custodian of the Two Holy Mosques, His Majesty King Salman Bin Abdulaziz Al-Saud of the brotherly Kingdom of Saudi Arabia, and to the Muslim nation as
26/45 15-29816

02/10/2015 A/70/PV.25
a whole, following the tragic stampede that occurred during this year’s Hajj a few days ago. We highly value the great and historic role played by the sisterly Kingdom of Saudi Arabia and its blessed efforts as guardian of that holy land and as servant of the guests of the sacred shrine, dedicating all means necessary to the organization of the Hajj and Umrah and their rites. Anyone who denies that fact ignores the scope of the responsibilities that the sisterly Kingdom of Saudi Arabia discharges so ably. We strongly deplore the false allegations made by President Hassan Rouhani of the Islamic Republic of Iran in his statement before the General Assembly (see A/70/PV.13) and reject any offense against or belittling of the tremendous efforts made over the years by the Kingdom of Saudi Arabia.
A few days ago, the General Assembly took an important step for the welfare of humankind by adopting the 2030 Agenda for Sustainable Development (resolution 70/1). We made it a point to participate in the process, which is consistent with our full support for United Nations actions aimed at furthering development goals and with the Kingdom of Bahrain’s record of achieving remarkable results in the fields of education, health, youth empowerment, poverty alleviation, literacy and the enhancement of human rights, as documented in international reports.
Bahrain, as a pioneering country, has been classified in the United Nations Human Development Index as being among the countries with a very high level of human development. It has scored a 5 per cent economic growth rate over the past five years, thanks to the reform process instituted by His Majesty King Hamad bin Issa Al Khalifa of the Kingdom of Bahrain and his profound interest in meeting the aspirations of the people of Bahrain at the political, economic and social levels. We shall persevere in our development efforts by devising plans and programmes for the implementation of the new post-2015 sustainable development agenda.
In the context of our efforts to enhance the Sustainable Development Goals contained in the new Agenda, my country will host, on 6 and 7 December, the Ministerial Conference on the Implementation of the 2030 Agenda for Sustainable Development in the Arab States. It will be the first regional conference to be held anywhere following the adoption of the 2030 Agenda for Sustainable Development.
The world testified to the success and excellent record of the Kingdom of Bahrain in the field of sustainable development when, here in New York, the
International Telecommunication Union conferred an Information and Communications Technologies in Sustainable Development Award for 2015 on His Royal Highness Prince Khalifa bin Salman Al Khalifa, the Prime Minister of the Kingdom of Bahrain, thereby confirming the esteem in which the Kingdom and His Royal Highness are held, as evidenced by a series of distinguished awards in the recent past.
Given that the environment is one of the three dimensions of sustainable development, we want to stress the importance of solidarity and joint action to address the major challenges of climate change. We look forward to the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held later this year in Paris. We hope that the session will result in a binding and ambitious agreement to deal with that dangerous phenomenon and its repercussions, especially on small island developing States.
The current session of the General Assembly coincides with the seventieth anniversary of the United Nations, an Organization that we all cherish, whose indispensable role we all appreciate and which, for us, is indispensable. We shall relentlessly endeavour to attain its goals, especially in the light of the tragedies and hardships faced by humankind at the end of the Second World War, with its huge toll in lives, the displacement of peoples and the obliteration of a great number of cultural monuments in many parts of the world. All of that should make us firmly united, cooperative and transparent, so as to avoid the recurrence of such past tragedies and to lay strong foundations for international cooperation leading to safe future for humankind.
It is no secret that the Organization’s noble humanitarian goals have not been fully attained, yet we still maintain the hope of achieving them, thereby closing a painful and cruel chapter and inaugurating a new era without wars. Our region has had its share of wars — war after war, albeit of various types and objectives — and all were destructive. We have seen confrontations with occupiers. We have seen opposition to foreign interference that has sought to impose hegemony, undermine national sovereignty and exploit extremist groups and organizations as well as those financing them in order to jeopardize any national gains, destroy cultural heritage and obliterate national and regional identities.
Taking on those challenges is not easy, nor is the way carpeted with flowers. Rather, it is a long and
15-29816 27/45

A/70/PV.25 02/10/2015
arduous road, requiring uninterrupted work, persistent efforts and collective confrontation with the difficulties that need to be overcome. Paramount among them is the disregard by some – Iran, for example — of the principles of non-interference in the internal affairs of other States and of good-neighbourliness. There is also the exploitation of extremist groups, the provision of safe havens to fugitives, the opening of training camps for terrorist groups and the smuggling of arms and explosives. My country has experienced that directly. Bahraini citizens and expatriates, the security personnel protecting them, and the nation at large have been the targets of murder and other criminal acts that have claimed the lives of 16 security personnel and injured some 3,000 people.
Those dangerous criminal acts go even further. Barely two days ago, the security authorities in the Kingdom of Bahrain discovered a cache of locally made bombs in the heart of a densely populated area. The cache included some 1.5 tons of highly explosive material destined for use in the manufacturing of such potent explosives as C4, RDX and TNT, together with other chemical substances and a number of explosive devices ready for use, automatic weapons and guns, hand grenades, ammunition and wireless equipment.
For that reason, I would like to state that the Kingdom of Bahrain and a number of sisterly countries in the region have attempted, through various ways and means, to invite Iran to seek normal neighbourly relations based on respect for the sovereignty and independence of nations and non-interference in their internal affairs. The security and stability of a State cannot be detrimental to those of another State. Iran would be better advised not to squander the resources of its people on foreign adventures but rather to use those resources to achieve development and progress and build bridges with its neighbours, so that all may live together in peace. Iran has responded in a negative manner, however, and we were left with no choice but to recall the Kingdom’s Ambassador to Iran and declare the chargé d’affaires of the Iranian Embassy a persona non grata, as part of the measures we have taken to protect our people and interests.
The Kingdom of Bahrain and its sister countries of the Gulf Cooperation Council (GCC) have not hesitated to support Yemen in response to a request by His Excellency Mr. Abdrabuh Mansour Hadi Mansour, President of the Republic of Yemen, that we help the brotherly people of Yemen, who have been confronted
with rebel groups that benefit from Iranian support. Those groups failed to live up to their commitments and took over the institutions of the Yemeni State. Our aim was to curb the deterioration in the security and humanitarian situation there. The position taken by the GCC in support of Yemen is a matter of principle and a long-standing position arising from our conviction that Yemen’s security and stability constitute an integral part, not only of the security of the Arabian peninsula but also of the entire region at large.
That has inevitably led to military confrontation, as we had no other choice available to us. All roads were blocked by the obstinacy of the rebel groups and their belligerent designs with regard to the people of Yemen and the region. To paraphrase my brother, the late Prince Saud Al Faisal, we are not warmongers, but when the war drums are beaten, we will be ready. I say that to show that the GCC countries are, and have always been, advocates of peace, not war.
We are steadfast in our efforts to fulfil the aspirations of the Yemeni people, and we shall remain faithful to our position until those who have taken up arms have laid them down, until those who have overthrown the legitimate Government have abandoned their greed and put an end to the occupation of the State institutions, and until those who have broken the 2014 peace agreement have come back to their senses. Only then can the situation be conducive to bringing together all the factions of the Yemeni people through a constructive national dialogue based on the GCC Initiative and its implementation mechanism, the outcome of the comprehensive national dialogue and the Riyadh conference and the unconditional implementation of Security Council resolution 2216 (2015), which provides the basis for a settlement of the Yemeni crisis.
We welcome the efforts of the United Nations in that respect. While we appreciate the humanitarian efforts of the United Nations in favour of Yemen and its people and the remarkable role played by the King Salman Humanitarian Aid and Relief Centre in Yemen in conjunction with assistance provided by the GCC and other friendly countries, we urge the international community to intensify its assistance and alleviate the suffering of the Yemeni people.
We regret that many States have become a breeding ground for terrorist groups and organizations, which have expanded under the cover of various sectarian and religious affiliations with the sole purpose of advancing
28/45 15-29816

02/10/2015 A/70/PV.25
their own agendas aimed at controlling nations and obliterating the will of peoples. The Syrian experience is an abiding example. That country has become an arena for confrontation among terrorist organizations such as Daesh, Hizbullah and others, which has led, inter alia, to the destruction of ancient cultural sites in the country.
As Syria goes down this treacherous and slippery slope, we call for an end to the situation and the return of that sisterly country to its previous condition of unity, harmony, security and stability. To that end, foreign military intervention must cease, and a unanimously accepted political settlement, consistent with the final communiqué of the Action Group for Syria (A/66/865, annex), must be reached.
Reference to Syria automatically draws our attention to a related humanitarian crisis that requires all Member States to take concrete and tangible action to address it. I speak now of the crisis of the Syrian refugees and displaced persons. It represents the worst ramification of the current situation in Syria and is a major humanitarian disaster, unprecedented since the Second World War.
The GCC member States have not remained idle in the face of that tragic situation. They have taken comprehensive and practical humanitarian action by hosting around 3 million Syrian brothers and sisters and granting them permits to stay, with all the attendant rights, such as free education, health care, the right to employment and an acceptable standard of living. In that respect, we also appreciate the major contribution of the Hashemite Kingdom of Jordan, which is providing Syrians with care and opportunities for a decent life. We also call for concerted efforts to support Jordan and to share the great burden that it has taken up. I should also mention the considerable efforts of Egypt, Lebanon and Turkey in bearing that humanitarian burden.
With regard to the sisterly country of Iraq, we hope that the great efforts of Prime Minister Haider Al Abadi to unite the Iraqi people and overcome the challenges facing his country at this critical juncture will be crowned with success and that stability, security and peace will be restored. We call for the protection of Iraq’s territorial integrity, an end to foreign interventions, especially by Iran, and the preservation of Iraq’s stability. We call for an all-out war against terrorist groups such as Daesh and other armed militias that have found in Iraq favourable conditions for their activities.
Libya is not immune to the threats posed by international terrorist groups, and the situation there has deteriorated, as we all know. The only way out is for all of the parties to the Libyan crisis to commit to giving precedence to the highest interest of the nation in order to restore its security, stability and unity. We welcome the text for the framework to create a Government of National Accord so as to put an end to the fighting and bloodshed in this sisterly country.
We reiterate the consistent position of the Kingdom of Bahrain, which rejects terrorism in all its forms, regardless of its motivations or the entity backing or financing it. Terrorist acts by Daesh are unprecedented and constitute crimes against humanity. Such terrorism will stop only if a collective effort is made at all levels to destroy its sources of financing. That is consistent with our commitment to combating that threat, which jeopardizes the security and safety of our countries, as well as our shared humanity.
The Kingdom of Bahrain, in cooperation with the countries of the region and with the support of our allies, will work to defeat that threat. To that end, we have ben participating in the efforts of the Global Coalition to Counter Daesh, militarily, logistically, intellectually and in the field of communications.
In that context, in November last year, the Kingdom of Bahrain hosted the Manama Meeting on Combating the Financing of Terrorism. This November we will host a conference on the protection of civil society institutions against the risk of being exploited as channels for funds intended for terrorists. In the near future, we will also organize a conference on protection against improvised explosive devices, which are the favourite and most frequently used weapons of terrorist groups all over the world.
What is taking place today in Al-Quds Al-Sharif offends the feelings of all Muslims around the world, as they witness the violations committed by the occupying Israeli authorities and Israeli extremist groups against the sanctity of the holy Al-Aqsa Mosque Compound. Such illegal and inhuman acts run the risk of wrecking any chance for peace. Instead they create an atmosphere filled with more tension, violence, extremism and hatred, all of which do not contribute to building the human relations and mutual respect that all religions advocate.
Nor do such acts contribute to building peaceful societies that preserve national dignity and a culture
15-29816 29/45

A/70/PV.25 02/10/2015
of peaceful coexistence. To quote Egyptian President Anwar Sadat’s iconic phrase before the Israeli Knesset, “no one can build his happiness at the expense of the misery of others”.
Attaining that happiness will be possible only when the legitimate rights of the Palestinian people are granted through the establishment of an independent Palestinian State, with East Jerusalem as its capital, within the borders of 4 June 1967. Occupation, coercive practices and the construction and expansion of settlements should come to an end. The right of Palestinians to return to their towns and villages, consistent with the relevant international resolutions, the two-State solution and the Arab Peace Initiative, must be acknowledged.
In that connection, we welcome the raising of the Palestinian flag at United Nations Headquarters as a first step of great symbolic value, underscoring international support for the right of the Palestinian State to full membership in the United Nations, which we look forward to in the near future.
We want to reaffirm the importance of the agreement between Iran and the P5+1 group on the Iranian nuclear programme. We hope that it will contribute to security and stability in the region. However, we believe that the agreement does not eliminate all sources of tension resulting from Iran’s attitudes towards the countries of the region. It covers some future issues, but it does not touch on the real problems that we face today, since Iran will attempt to destabilize the region and its security by providing support to terrorist organizations, including by smuggling weapons and explosives, as I mentioned earlier in detail. Iran is also openly interfering in the internal affairs of our States. It has occupied the three islands belonging to the United Arab Emirates, namely, Abu Musa and the Greater and Lesser Tunbs, and refuses to end that occupation either through direct negotiations or by accepting arbitration by the International Court of Justice..
In that context, we reaffirm the importance of a Middle East nuclear-free-zone, including the Arabian Gulf region, as well as the need for Israel to adhere to the Treaty on the Non-Proliferation of Nuclear Weapons and to place its nuclear facilities under comprehensive safeguards if the International Atomic Energy Agency. I regret that no agreement was reached at the 2015 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, recently held in New York .
The Kingdom of Bahrain reiterates its full support for the Arab Republic of Egypt and the tireless efforts of President Abdel Fattah Al Sisi to achieve development, progress and prosperity for the Egyptian people, consolidate the foundations of a modern State and combat terrorism. The building of a new Suez Canal and the other major projects decided at the Sharm El-Sheikh Conference to support the Egyptian economy clearly demonstrate the determination to enhance genuine development so that Egypt, the land of civilization, will remain a source of security and prosperity for all and a pillar of the Arab world. In that way, it can continue playing its leading role in our common Arab endeavours to defend our cause and our national security.
Similarly, we would like to put on record our consistent and principled position vis-à-vis the Moroccan Sahara question. We express our support for the territorial integrity of Morocco and the efforts of the United Nations to find a negotiated political settlement accepted by all parties on the basis of the Moroccan initiative on self-government.
Confronted with such daunting challenges to our region’s long-term security and stability, we need more than ever to reflect deeply and seriously on how to create a mechanism for collective action that can bring all Middle Eastern States together with a view to consolidating security and stability. We need to discuss among ourselves, with clarity and transparency, all those issues and reach solutions to build confidence through practical policies and steady progress. We would then be able to preserve what we have already achieved for our peoples and countries in terms of construction, comprehensive development and mutual understanding and cooperation. Such a mechanism would preserve the sovereignty of our countries and their territorial integrity and ensure non-interference in their internal affairs.
Better relations would also ensue, based on mutual respect for the principles of good-neighbourliness and the non-use or threat of use of force. We would be able to build on the common characteristics that unite us, including our religious and cultural heritage and our diversity. That would allow for better management of our collective resources so as to achieve food and water security, build a genuine and lasting peace for all and achieve economic and development progress in the context of peaceful coexistence.
I want to conclude by stating that the many achievements of the Kingdom of Bahrain confirm our
30/45 15-29816

02/10/2015 A/70/PV.25
confidence in our approach and our persistence in our policy of perpetual improvement and comprehensive growth, while enhancing our country’s security and preserving our identity. We defend ourselves with one hand and work to build a modern State with the other, a State based on justice, the rule of law and plurality, and popular participation in the decision-making process, without exclusion or discrimination. Our foreign relations are wide open and are built on strong foundations and principles, most notably respect for the Charter of the United Nations, efforts at the regional and international levels, and cooperation with our brothers aimed at achieving a peaceful life and a lasting and comprehensive peace for all.
